Case: 1:14-cv-03305 Document #: 125 Filed: 10/16/19 Page 1 of 1 PageID #:4716

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jacqueline Stevens
                                           Plaintiff,
v.                                                      Case No.: 1:14−cv−03305
                                                        Honorable Harry D. Leinenweber
U.S. Department of Homeland Security.
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 16, 2019:


       MINUTE entry before the Honorable Harry D. Leinenweber: Status hearing held.
Leave is granted to file a response to the motion to compel by 12/6/19. Status
hearing/ruling is set for 1/30/20 at 9:00 a.m. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
